

Exhibit 10.6


SECOND AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT


THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of November 14, 2017, is entered into by and among HOOPER
HOLMES, INC., a New York Corporation (“Borrower”), each of the undersigned
financial institutions (individually each a “Lender” and collectively “Lenders”)
and SWK FUNDING LLC, a Delaware limited liability company, in its capacity as
administrative agent for the other Lenders (in such capacity, “Agent”).
RECITALS
WHEREAS, Borrower, Agent and Lenders entered into that certain Amended and
Restated Credit Agreement, dated as of May 11, 2017, which amended and restated
that certain Credit Agreement, dated as of April 17, 2015, by and among the
Borrower, Agent and Lenders (as amended by that certain First Amendment to
Amended and Restated Credit Agreement, dated as of August 8, 2017, and as the
same may be further amended, modified or restated from time to time, being
hereinafter referred to as the “Credit Agreement”; capitalized terms used in
this Amendment are defined in the Credit Agreement unless otherwise stated); and
WHEREAS, Borrower, Agent and Lenders desire and are willing, to amend the Credit
Agreement as set forth below.
AGREEMENT
NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:
ARTICLE I
Limited Waiver


1.1    Borrower has failed to comply with Section 7.13.2 of the Credit Agreement
in that Borrower permitted the Aggregate Revenue for the six (6) consecutive
month period ending on the last Business Day of September 2017 to be less than
$26,000,000, which failure constitutes an Event of Default under Section 8.1.4
of the Credit Agreement (the “Specified Default”). Agent and Lenders hereby
waive the Specified Default effective as of the Second Amendment Effective Date.
1.2    Except as specifically set forth above in relation to the Specified
Default, nothing contained in this Amendment or any other communication between
Agent, any Lender, Borrower or any other Loan Party shall be a waiver of any
past, present or future violation, Default or Event of Default of Borrower under
the Credit Agreement or any Loan Document. Agent and each Lender hereby
expressly reserves any rights, privileges and remedies under the Credit
Agreement and each


1



--------------------------------------------------------------------------------




Loan Document that Lender may have with respect to any violation, Default or
Event of Default, and any failure by Agent or any Lender to exercise any right,
privilege or remedy as a result of the violations set forth above shall not
directly or indirectly in any way whatsoever either (i) impair, prejudice or
otherwise adversely affect the rights of Agent or any Lender, except as set
forth herein, at any time to exercise any right, privilege or remedy in
connection with the Credit Agreement or any Loan Document, (ii) amend or alter
any provision of the Credit Agreement or any Loan Document or any other contract
or instrument or (iii) constitute any course of dealing or other basis for
altering any obligation of Borrower or any rights, privilege or remedy of Agent
or any Lender under the Credit Agreement or any Loan Document or any other
contract or instrument. Nothing in this Amendment shall be construed to be a
consent by Agent or any Lender to any prior, existing or future violations of
the Credit Agreement or any Loan Document.
1.3    Borrower is hereby notified that irrespective of (i) any waivers or
consents previously granted by Agent or any Lender regarding the Credit
Agreement and the Loan Documents (including, for the avoidance of doubt, the
waiver specifically set forth above in relation to the Specified Default), (ii)
any previous failures or delays of Agent or any Lender in exercising any right,
power or privilege under the Credit Agreement or the Loan Documents or (iii) any
previous failures or delays of Agent or any Lender in the monitoring or in the
requiring of compliance by Borrower with the duties, obligations and agreements
of Borrower in the Credit Agreement and the Loan Documents, Borrower will be
expected to comply strictly with its duties, obligations and agreements under
the Credit Agreement and the Loan Documents.


ARTICLE II
Amendments to Credit Agreement
Amendment to Section 2.7(b). Effective as of the Second Amendment Effective
Date, Section 2.7(b) of the Credit Agreement is amended and restated in its
entirety to read as follows:
“(b) Exit Fee and Second Amendment Fee.
(i)     Upon the earlier to occur of (i) the Maturity Date, or (ii) full
repayment of the Loan and all other Obligations, whether as a result of the
application of Net Cash Proceeds from any Disposition, the contractual
acceleration of the Loan hereunder, an acceleration of the Loan by Agent in
accordance with this Agreement or otherwise, Borrower shall pay an exit fee to
Agent, for the benefit of Lenders, in an amount equal to seven percent (7.0%)
multiplied by the aggregate principal amount of the Closing Date Term Loan
advanced hereunder and the amount of the Revolving Loan Commitment.
(ii)    In addition to the foregoing Exit Fee payable in connection with the
Closing Date Term Loan and Revolving Loan Comittment as set forth above, upon
the full repayment of the August 2017 Term Loan, whether as a result of the
contractual acceleration and acceleration by Agent in accordance with this
Agreement or otherwise (the “August 2017 Term Loan Repayment Date”), Borrower
shall pay an additional exit fee (“2017 Exit Fee”) to Agent, for the benefit of
Lenders,


2





--------------------------------------------------------------------------------




in an amount equal to (x) if such repayment occurs on or prior to November 30,
2017, seven percent (7.0%) multiplied by the aggregate principal amount of the
August 2017 Term Loan, or (y) if such repayment occurs after November 30, 2017,
fourteen percent (14.0%) multiplied by the aggregate principal amount of the
August 2017 Term Loan; provided, however, that as it relates solely to the 2017
Exit Fee, such fee may, at the election of Borrower, be capitalized into the
Loan on the date of any such repayment, and the outstanding principal balance of
the Loan shall be increased by an amount equal to such 2017 Exit Fee that would
otherwise be due on such repayment date with no further action by Agent, Lenders
or Borrower
(ii)    In addition to the amounts payable pursuant to subsections (i) and (ii)
set forth above, and in consideration for the waiver and other financial
accomodations made by Agent pursuant to that certain Second Amendment to Amended
and Restated Credit Agreement dated as of November 14, 2017, Borrower shall pay
to Agent, on the August 2017 Term Loan Repayment Date, an amendment fee in the
amount of $50,000, which fee shall be deemed fully earned and non-refundable as
of November 14, 2017.”


ARTICLE III
Conditions Precedent
Conditions Precedent. The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent in a manner satisfactory to
Agent, unless specifically waived in writing by Agent in its sole discretion
(the date on which all such conditions are satisfied or waived referred to
herein as the “Second Amendment Effective Date”):
A.    Agent shall have received: this Amendment and the Reaffirmation of the
Amended and Restated Guarantee and Collateral Agreement, duly executed by all
parties thereto.
B.    Agent shall have received payment, for the benefit of Lenders, of all
unpaid interest that has accrued on the August 2017 Term Loan through October
15, 2017.
C.    The representations and warranties contained herein and in the Credit
Agreement and the other Loan Documents, as each is amended hereby, shall be true
and correct as of the date hereof, as if made on the date hereof, except for
such representations and warranties as are by their express terms limited to a
specific date.
D.    All corporate proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be satisfactory to Agent.


3





--------------------------------------------------------------------------------




E.    Agent shall have received payment of all costs and expenses due and owing
by Borrower on or prior to the date hereof (including, without limitation, all
legal fees of Agent’s counsel).
ARTICLE IV
Ratifications, Representations and Warranties
4.1    Ratifications. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions set forth in the
Credit Agreement and the other Loan Documents, and, except as expressly modified
and superseded by this Amendment, the terms and provisions of the Credit
Agreement and the other Loan Documents are ratified and confirmed and shall
continue in full force and effect. Borrower, Lenders and Agent agree that the
Credit Agreement and the other Loan Documents, as amended hereby, shall continue
to be legal, valid, binding and enforceable in accordance with their respective
terms. Borrower agrees that this Amendment is not intended to and shall not
cause a novation with respect to any or all of the Obligations.
4.2    Representations and Warranties. Borrower hereby represents and warrants
to Agent and Lenders that (a) the execution, delivery and performance of this
Amendment, the amended and restated warrant referred to in Section 3.1 above and
any and all other Loan Documents executed and/or delivered in connection
herewith have been authorized by all requisite action (as applicable) on the
part of Borrower and will not violate the organizational documents of Borrower;
(b) Borrower’s directors have authorized the execution, delivery and performance
of this Amendment, the warrant referred to in Section 3.1 above and any and all
other Loan Documents executed and/or delivered in connection herewith; (c) the
representations and warranties contained in the Credit Agreement, as amended
hereby, and any other Loan Document are true and correct on and as of the date
hereof and on and as of the date of execution hereof as though made on and as of
each such date (except to the extent such representations and warranties
expressly relate to an earlier date); (d) [Reserved]; (e) Except as it relates
to the Specified Default, Borrower is in full compliance in all material
respects with all covenants and agreements contained in the Credit Agreement and
the other Loan Documents, as amended hereby; and (f) except as disclosed to
Agent, Borrower has not amended its organizational documents since the date of
the Credit Agreement.
ARTICLE V


4





--------------------------------------------------------------------------------




Miscellaneous Provisions
5.1    Survival of Representations and Warranties. All representations and
warranties made in the Credit Agreement or any other Loan Document, including,
without limitation, any document furnished in connection with this Amendment,
shall survive the execution and delivery of this Amendment and the other Loan
Documents, and no investigation by Agent or any Lender or any closing shall
affect the representations and warranties or the right of Agent and each Lender
to rely upon them.
5.2    Reference to Credit Agreement. Each of the Credit Agreement and the other
Loan Documents, and any and all other Loan Documents, documents or instruments
now or hereafter executed and delivered pursuant to the terms hereof or pursuant
to the terms of the Credit Agreement, as amended hereby, are hereby amended so
that any reference in the Credit Agreement and such other Loan Documents to the
Credit Agreement shall mean a reference to the Credit Agreement, as amended
hereby.
5.3    Expenses of Agent. As provided in the Credit Agreement, Borrower agrees
to pay on demand all costs and expenses incurred by Agent, or its Affiliates, in
connection with the preparation, negotiation, and execution of this Amendment
and the other Loan Documents executed pursuant hereto and any and all
amendments, modifications, and supplements thereto, including, without
limitation, the reasonable costs and fees of legal counsel, and all costs and
expenses incurred by Agent and each Lender in connection with the enforcement or
preservation of any rights under the Credit Agreement, as amended hereby, or any
other Loan Documents, including, without, limitation, the reasonable costs and
fees of legal counsel.
5.4    Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
5.5    Successors and Assigns. This Amendment is binding upon and shall inure to
the benefit of Agent and each Lender and Borrower and their respective
successors and assigns, except that Borrower may not assign or transfer any of
its rights or obligations hereunder without the prior written consent of Agent.
5.6    Counterparts. This Amendment may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument. This
Amendment may be executed by facsimile or electronic (.pdf) transmission, which
facsimile or electronic (.pdf) signatures shall be considered original executed
counterparts for purposes of this Section 5.6, and each party to this Amendment
agrees that it will be bound by its own facsimile or electronic (.pdf) signature
and that it accepts the facsimile or electronic (.pdf) signature of each other
party to this Amendment.
5.7    Effect of Waiver. No consent or waiver, express or implied, by Agent to
or for any breach of or deviation from any covenant or condition by Borrower
shall be deemed a consent to or waiver of any other breach of the same or any
other covenant, condition or duty.


5





--------------------------------------------------------------------------------




5.8    Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.
5.9    Applicable Law. THE TERMS AND PROVISIONS OF SECTIONS 10.17 (GOVERNING
LAW) AND 10.18 (FORUM SELECTION; CONSENT TO JURISDICTION) OF THE CREDIT
AGREEMENT ARE HEREBY INCORPORATED HEREIN BY REFERENCE, AND SHALL APPLY TO THIS
AMENDMENT MUTATIS MUTANDIS AS IF FULLY SET FORTH HEREIN.
5.10    Final Agreement. THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, EACH
AS AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT
TO THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED. THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO
MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS
AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY BORROWER AND
AGENT.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




6





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Amendment has been executed and is effective as of the
date first above‑written.
BORROWER:


HOOPER HOLMES, INC.,
a New York corporation




By:    /s/ Henry E. Dubois    
Name: Henry E. Dubois
Title: Chief Executive Officer











































































--------------------------------------------------------------------------------





AGENT AND LENDER:


SWK FUNDING LLC,
as Agent and a Lender


By:     SWK Holdings Corporation,
its sole Manager





By:     /s/ Winston Black    
Name:     Winston Black
Title:     Chief Executive Officer





REAFFIRMATION OF
AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT


The undersigned (the “Guarantor”) each hereby acknowledges and agrees to the
amendments of the Credit Agreement contained in this Second Amendment to Amended
and Restated Credit Agreement, dated as of November 14, 2017 (the “Amendment”),
and acknowledges and reaffirms its obligations owing to Agent and the Lenders
under that certain Amended and Restated Guarantee and Collateral Agreement,
dated as of May 11, 2017 (the “Guarantee Agreement”) and any of the other Loan
Documents to which it is a party, and agrees that such Guarantee and Loan
Documents are and shall remain in full force and effect. Although Guarantor has
been informed of the matters set forth herein and has acknowledged and agreed to
same, Guarantor understands that Agent and Lenders have no obligation to inform
Guarantor of such matters in the future or to seek Guarantor’s acknowledgement
or agreement to future amendments or waivers, and nothing herein shall create
such a duty.


[Signatures Follow]





--------------------------------------------------------------------------------











HOOPER HOLMES, INC.,
a New York corporation




By:    /s/ Henry E. Dubois    
Name:    Henry E. Dubois
Title:    Chief Executive Officer




PROVANT HEALTH SOLUTIONS, LLC,
a Rhode Island limited liability company




By:    /s/ Henry E. Dubois    
Name:    Henry E. Dubois
Title:    Chief Executive Officer




HOOPER WELLNESS, LLC,
a Kansas limited liability company




By:    /s/ Henry E. Dubois    
Name:    Henry E. Dubois
Title:    Chief Executive Officer




ACCOUNTABLE HEALTH SOLUTIONS, LLC,
a Kansas limited liability company




By:    /s/ Henry E. Dubois    
Name:    Henry E. Dubois
Title:    Chief Executive Officer




HOOPER INFORMATION SERVICES, INC.,
a New Jersey corporation




By:    /s/ Henry E. Dubois    
Name:    Henry E. Dubois
Title:    Chief Executive Officer











--------------------------------------------------------------------------------







HOOPER DISTRIBUTION SERVICES, LLC,
a New Jersey limited liability company


By: Hooper Holmes, Inc.,
its Manager


By:    /s/ Henry E. Dubois    
Name:    Henry E. Dubois
Title:    Chief Executive Officer




HOOPER KIT SERVICES, LLC,
a Kansas limited liability company


By: Hooper Holmes, Inc.,
its sole Member


By:    /s/ Henry E. Dubois    
Name:    Henry E. Dubois
Title:    Chief Executive Officer





